Citation Nr: 1546530	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-10 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for end-stage renal disease due to hypertensive nephrosclerosis, status-post nephrectomies due to papillary renal cell carcinoma.


REPRESENTATION

Appellant represented by:	William K. Mattar, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 through April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran has perfected a timely appeal of that decision.

Testimony was received from the Veteran during a July 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his claims submissions and hearing testimony, the Veteran asserts that his presently diagnosed renal disease due to hypertensive nephrosclerosis began during his active duty service.  In that regard, he points out that a urinalysis performed during his April 1991 separation examination was positive for elevated findings of protein.  Indeed, such findings are noted in the separation examination report and the Veteran was advised to follow-up with a nephrologist after his separation from service.  During his hearing, he testified also that he noticed that his urine was particularly foamy during service.  He suggests that the elevated protein levels in his urine and the unusually foamy quality of his urine may have been early manifestations of renal disease, and that hence, his renal disease had its onset during his active duty service.

During his video conference hearing, the Veteran testified that he has been receiving private treatment from a nephrologist, Dr. B., at Suburban General Hospital in Norristown, Pennsylvania.  He reported that he was also receiving treatment from two other unidentified private nephrologists.  To date, VA has not made any efforts to obtain the records from Dr. B at Suburban General Hospital, nor has it made any effort to ascertain from the Veteran the identities and locations of the two other private nephrologists who have reportedly been treating him and to obtain the records from those providers.  VA must undertake such efforts at this time.  38 C.F.R. § 3.159(c)(1).

Also, the Veteran was afforded a VA examination by a board-certified nephrologist in September 2012.  On review of the claims file, the examiner noted a history that included diagnosis and treatment for end stage renal disease that was secondary to hypertension.  The examiner noted, however, that the Veteran's end-stage renal disease did not develop until almost 13 years had passed since his separation from service.  Apparently on that basis, the examiner concluded that the Veteran's end-stage renal disease was due to hypertensive nephrosclerosis and was not related to his active duty service.

Notably, the examiner acknowledged in his review of the claims file that elevated protein levels were seen during routine urinalysis performed during the Veteran's separation examination.  Still, the examiner did not comment upon the significance of the high protein levels noted during service or the extent to which those findings affect his ultimate conclusion.  In that regard, he did not comment upon the possibility that the abnormalities seen in the Veteran's urine might have been early manifestations of kidney dysfunction which in turn might have been an early manifestation of renal disease.  In the absence of such discussion, the VA examiner's September 2012 opinion is incomplete.

The claims file must be returned to the same VA nephrologist who performed the September 2012 VA examination.  The examiner must review the claims file in its entirety and provide an addendum opinion.  In the addendum opinion, the examiner must comment upon the significance of the abnormal protein levels noted in the Veteran's urine during his separation examination, as well as the significance of foamy appearing urine.  The examiner must also comment upon whether those findings affect the conclusions and rationale provided in his September 2012 report.  38 C.F.R. § 3.159(c)(4).  If the same VA examiner who performed the September 2012 examination is unavailable, then the Veteran should be arranged to undergo a new examination.

Prior to obtaining the addendum and/or examination ordered above, the Veteran should be asked to identify any private and/or VA treatment providers who have rendered any treatment for his renal disease since August 2015.  VA must then make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for end-stage renal disease due to hypertensive nephrosclerosis, status-post nephrectomies due to papillary renal cell carcinoma.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion from the September 2012 VA examiner.  The Veteran should be advised that, should a new VA examination be necessary, it would remain his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the current address for Dr. B. at Suburban General Hospital in Norristown, Pennsylvania; the name(s) and current address(es) for the two private nephrologists referenced by the Veteran during his video conference hearing; and the name(s) and address(es) for any other private and/or VA treatment providers who have treated his renal disease since August 2015.

2.  Obtain the Veteran's treatment records from Dr. B. at Suburban General Hospital and the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Forward the claims file to the same VA examiner who performed the September 2012 VA nephrology examination.  Request that the examiner review the claims file, to include all evidence added to the claims file since the September 2012 examination, and ask the examiner to provide a typewritten addendum report that expresses opinions as to the following questions:

	(a)  is it at least as likely as not (i.e., at least a 50 	percent probability) that the elevated protein levels in 	the Veteran's urine, noted during his separation 	examination, represents an early manifestation of 	kidney failure and/or renal disease?

	(b)  is the Veteran's testimony that he had foamy 	appearing urine during service significant for purposes 	of determining whether the Veteran had the onset of 	kidney failure and/or renal disease during his active 	duty service?  If not, explain why it is insignificant.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum.  If the examiner cannot provide the requested opinions without resorting to speculation, she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If deemed necessary by the VA examiner, or if the September 2012 VA examiner is not available, then the Veteran should be arranged to undergo a new VA nephrology examination.  All tests and studies deemed necessary by the examiner should be performed.

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for end-stage renal disease due to hypertensive nephrosclerosis, status-post nephrectomies due to papillary renal cell carcinoma should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




